Citation Nr: 0211312	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  98-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1994 to July 1997.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 1997 rating decision by the 
RO that denied, among other things, service connection for a 
skin disorder, a bilateral knee disorder, and residuals of a 
neck injury.  In a June 2000 decision, the Board denied 
service connection for a bilateral knee disability, and 
residuals of a neck injury.  The Board remanded the issue of 
service connection for a skin disability to the RO for 
further development.  


FINDING OF FACT

The veteran has non-infectious urticaria that had its onset 
during service.  


CONCLUSION OF LAW

Urticaria was incurred during service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

On the veteran's March 1994 examination prior to service 
entrance the veteran's skin was evaluated as normal.  Review 
of the service medical records reveals that the veteran was 
seen in March 1997 complaining of urticaria after exercised 
associated with a rash throughout his body.  He said that the 
rash lasted 10-15 minutes.  Evaluation revealed no lesions.  
The assessment was suspect dyshidrosis by history.  Later in 
March 1997 the veteran was seen after he complained that he 
had broken out in a rash and had constant itching.  He said 
that the rash occurred after he showered following physical 
training.  Evaluation was positive for bumps on the veteran's 
extremities and chest.  Another reported assessment was 
possible urticaria.  On the veteran's May 1997 examination 
prior to service discharge, no pertinent abnormalities were 
reported.  

On a VA medical examination conducted in April 1998 the 
veteran said that he had  developed a problem with a skin 
rash during service that affected the cubita fossa, his hands 
and his forearms.  The rash appeared to be composed of little 
blisters that would burn and itch.  

The rash would last about 45 minutes and then go away.  He 
said that the veteran had been seeing a doctor for this 
problem and had been provided with a salve.  He did not know 
the diagnosis.  He said that he would frequently get the rash 
when he was at work.  Evaluation revealed no rash and the 
veteran's skin was described as normal.  It was the 
examiner's opinion that the veteran had an urticaria rash the 
exact etiology of which was unknown.  

On a VA dermatology examination in March 2001 the veteran 
said that he began to have outbreaks of a skin rash during 
service after being stationed in Haiti.  He said that he 
developed this rash about 4 times a year and that it would 
last 3-6 days each time.  

During the examination the veteran had no lesions on his 
hands, feet, or anterior chest where the recurrent rash was 
usually located.  It appeared to the examiner that urticaria 
and an itching sensation were the predominant symptoms when 
the rash occurred.  The examiner said that he was not able to 
make an accurate diagnosis, but it appeared that the veteran 
had a form of non-infectious urticaria that sometimes 
occurred with a rash and sometimes without a rash.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  Service connection may be granted for a 
disease diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the 
disease had its onset during service.  38 C.F.R. § 3.303(b) 
(2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt shall be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2002).

In this case the veteran's service medical records do reveal 
treatment a few months prior to service discharge for a 
transient skin rash and the assessments rendered included 
possible urticaria.  

Although no rash was present on post-service VA examinations 
conducted in 1998 and 2001, the assessment on both occasions 
was that of urticaria.  In the Board's opinion, the evidence 
in regard to the question of service incurrence of the 
veteran skin disability assessed as urticaria is in 
approximate equipoise.  Since that is the case, reasonable 
doubt shall be resolved in the veteran's favor.  Service 
connection for a skin disability, assessed as urticaria, is 
therefore warranted.


ORDER

Service Connection for a skin disability, namely urticaria, 
is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

